Exhibit 10.1

 

COHERENT, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

(as amended and restated February 6, 2008)

 

The following constitutes the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Coherent, Inc. (herein called the “Company”).

 


1.             PURPOSE.  THE PURPOSE OF THE PLAN IS TO PROVIDE EMPLOYEES OF THE
COMPANY AND ITS SUBSIDIARIES WITH AN OPPORTUNITY TO PURCHASE COMMON STOCK OF THE
COMPANY THROUGH PAYROLL DEDUCTIONS.  IT IS THE INTENTION OF THE COMPANY TO HAVE
THE PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE PLAN” UNDER SECTION 423 OF THE
INTERNAL REVENUE CODE OF 1986.  THE PROVISIONS OF THE PLAN SHALL, ACCORDINGLY,
BE CONSTRUED SO AS TO EXTEND AND LIMIT PARTICIPATION IN A MANNER CONSISTENT WITH
THE REQUIREMENTS OF THAT SECTION OF THE CODE.


 


2.             DEFINITIONS.


 


(A)          “BASE PAY” OR “BASE SALARY” MEANS REGULAR STRAIGHT-TIME EARNINGS
AND COMMISSIONS, EXCLUDING PAYMENTS FOR OVERTIME, SHIFT PREMIUMS, INCENTIVE
COMPENSATION, BONUSES AND ANY OTHER SPECIAL PAYMENTS.


 


(B)         “EMPLOYEE” MEANS ANY PERSON, INCLUDING AN OFFICER, WHO IS
CUSTOMARILY EMPLOYED FOR AT LEAST TWENTY (20) HOURS PER WEEK BY THE COMPANY OR
ITS SUBSIDIARIES (50% OR MORE OF WHOSE VOTING SHARES ARE OWNED DIRECTLY OR
INDIRECTLY BY THE COMPANY).


 


3.             ELIGIBILITY.


 


(A)          ANY EMPLOYEE AS DEFINED IN PARAGRAPH 2 WHO SHALL BE EMPLOYED BY THE
COMPANY ON THE DATE HIS PARTICIPATION IN THE PLAN IS EFFECTIVE SHALL BE ELIGIBLE
TO PARTICIPATE IN THE PLAN, SUBJECT TO LIMITATIONS IMPOSED BY SECTION 423(B) OF
THE INTERNAL REVENUE CODE OF 1954.


 


(B)         ANY PROVISIONS OF THE PLAN TO THE CONTRARY NOTWITHSTANDING, NO
EMPLOYEE SHALL BE GRANTED AN OPTION UNDER THE PLAN (I) IF, IMMEDIATELY AFTER THE
GRANT, SUCH EMPLOYEE WOULD OWN SHARES AND/OR HOLD OUTSTANDING OPTIONS TO
PURCHASE STOCK POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED VOTING
POWER OR VALUE OF THE COMPANY, OR (II) WHICH PERMITS HIS RIGHTS TO PURCHASE
SHARES UNDER ALL EMPLOYEE STOCK PURCHASE PLANS OF THE COMPANY AND ITS
SUBSIDIARIES TO ACCRUE AT A RATE WHICH EXCEEDS TWENTY FIVE THOUSAND DOLLARS
($25,000) FOR EACH CALENDAR YEAR IN WHICH SUCH STOCK OPTION IS OUTSTANDING AT
ANY TIME, WHERE THE VALUE OF THE OPTION IS CALCULATED AS THE FAIR MARKET VALUE
OF THE SHARES (DETERMINED AT THE TIME SUCH OPTION IS GRANTED).


 


4.             OFFERING DATES.  THE PLAN SHALL BE IMPLEMENTED BY TWO OFFERINGS
DURING EACH FISCAL YEAR, EACH OF SIX MONTHS DURATION, WITH OFFERING I COMMENCING
ON OR ABOUT MAY 1 OF EACH YEAR AND OFFERING II COMMENCING ON OR ABOUT NOVEMBER 1
OF EACH YEAR; PROVIDED, HOWEVER, THAT FOR THE 2008 CALENDAR YEAR, OFFERING I
SHALL COMMENCE ON OR ABOUT MARCH 1, 2008, WITH A DURATION OF EIGHT

 

--------------------------------------------------------------------------------



 


MONTHS, AND THAT THERE SHALL BE NO OFFERING COMMENCING ON OR ABOUT MAY 1, 2008. 
BOTH OFFERINGS SHALL CONTINUE THEREAFTER UNTIL TERMINATED IN ACCORDANCE WITH
PARAGRAPH 19 HEREOF.


 


5.             PARTICIPATION.


 


(A)          AN ELIGIBLE EMPLOYEE MAY BECOME A PARTICIPANT IN THE PLAN BY
COMPLETING A SUBSCRIPTION AGREEMENT AUTHORIZING PAYROLL DEDUCTION ON THE FORM
PROVIDED BY THE COMPANY AND FILING IT WITH THE COMPANY’S PAYROLL OFFICE PRIOR TO
THE APPLICABLE OFFERING DATE.


 


(B)         PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL COMMENCE ON THE FIRST
PAYROLL FOLLOWING THE COMMENCEMENT OFFERING DATE AND SHALL END ON THE
TERMINATION DATE OF THE OFFERING TO WHICH SUCH AUTHORIZATION IS APPLICABLE,
UNLESS SOONER TERMINATED BY THE PARTICIPANT AS PROVIDED IN PARAGRAPH 10.


 


6.             PAYROLL DEDUCTIONS.


 


(A)          AT THE TIME A PARTICIPANT FILES HIS SUBSCRIPTION AGREEMENT, HE
SHALL ELECT TO HAVE PAYROLL DEDUCTIONS MADE ON EACH PAYDAY DURING THE OFFERING
PERIOD.  THE AMOUNT OF PAYROLL DEDUCTIONS ELECTED TO BE MADE SHALL NOT BE
GREATER THAN TEN PERCENT (10%) OF THE BASE PAY WHICH HE RECEIVED ON SUCH PAYDAY
NOR LESS THAN TEN DOLLARS ($10.00) PER PAY PERIOD.


 


(B)         ALL PAYROLL DEDUCTIONS MADE BY A PARTICIPANT SHALL BE CREDITED TO
HIS ACCOUNT UNDER THE PLAN.  A PARTICIPANT MAY NOT MAKE ANY ADDITIONAL PAYMENTS
INTO SUCH ACCOUNT.


 


(C)          A PARTICIPANT MAY DISCONTINUE HIS PARTICIPATION IN THE PLAN AS
PROVIDED IN PARAGRAPH 10, OR MAY LOWER, BUT NOT INCREASE, THE RATE OF HIS
PAYROLL DEDUCTIONS (WITHIN THE LIMITATIONS SET FORTH IN SUBPARAGRAPH
(A) ABOVE) DURING THE OFFERING BY COMPLETING OR FILING WITH THE COMPANY A NEW
AUTHORIZATION FOR PAYROLL DEDUCTION.  THE CHANGE IN RATE SHALL BE EFFECTIVE
WITHIN FIFTEEN (15) DAYS FOLLOWING THE COMPANY’S RECEIPT OF THE NEW
AUTHORIZATION.


 


7.             GRANT OF OPTION.


 


(A)          AT THE BEGINNING OF EACH SIX MONTH OFFERING PERIOD (AND WITH
RESPECT TO THE OFFERING PERIOD BEGINNING ON OR ABOUT MARCH 1, 2008, WHICH SHALL
BE AN EIGHT MONTH OFFERING PERIOD), EACH ELIGIBLE EMPLOYEE PARTICIPATING IN THE
PLAN SHALL BE GRANTED AN OPTION TO PURCHASE (AT THE PER SHARE OPTION PRICE) UP
TO A NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK PURCHASABLE BY EACH
EMPLOYEE’S ACCUMULATED PAYROLL DEDUCTIONS (NOT TO EXCEED TEN PERCENT (10%) OF
HIS BASE SALARY) DIVIDED BY EIGHTY-FIVE PERCENT (85%) OF THE FAIR MARKET VALUE
OF A SHARE OF THE COMPANY’S COMMON STOCK AT THE BEGINNING OF SAID OFFERING
PERIOD, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 3(B) AND 12 HEREOF. 
FAIR MARKET VALUE OF A SHARE OF THE COMPANY’S COMMON STOCK SHALL BE DETERMINED
AS PROVIDED IN SECTION 7(B) HEREIN.


 


(B)         THE OPTION PRICE PER SHARE OF SUCH SHARES SHALL BE THE LOWER OF: 
(I) 85% OF THE FAIR MARKET VALUE OF A SHARE OF THE COMMON STOCK OF THE COMPANY
AT THE COMMENCEMENT OF THE SIX MONTH OFFERING PERIOD OR, WITH RESPECT TO THE
OFFERING PERIOD BEGINNING ON MARCH 1, 2008, AT THE COMMENCEMENT OF THE EIGHT
MONTH OFFERING PERIOD; OR (II) 85% OF THE FAIR MARKET VALUE OF A SHARE OF THE
COMMON STOCK OF THE COMPANY AT THE TIME THE OPTION IS EXERCISED AT THE
TERMINATION OF THE SIX

 

2

--------------------------------------------------------------------------------



 


MONTH OFFERING PERIOD OR, WITH RESPECT TO THE OFFERING PERIOD BEGINNING ON
MARCH 1, 2008, AT THE TERMINATION OF THE EIGHT MONTH OFFERING PERIOD.  THE FAIR
MARKET VALUE OF THE COMPANY’S COMMON STOCK ON SAID DATES SHALL BE DETERMINED BY
THE COMPANY’S BOARD OF DIRECTORS IN THE EXERCISE OF THEIR DISCRETION IN GOOD
FAITH.


 


8.             EXERCISE OF OPTION.  UNLESS A PARTICIPANT WITHDRAWS FROM THE PLAN
AS PROVIDED IN PARAGRAPH 10, HIS OPTION FOR THE PURCHASE OF SHARES WILL BE
EXERCISED AUTOMATICALLY AT THE END OF THE OFFERING PERIOD, AND THE MAXIMUM
NUMBER OF FULL SHARES SUBJECT TO OPTION WILL BE PURCHASED FOR HIM AT THE
APPLICABLE OPTION PRICE WITH THE APPLICABLE AMOUNT OF THE ACCUMULATED PAYROLL
DEDUCTIONS IN HIS ACCOUNT.  DURING HIS LIFETIME, A PARTICIPANT’S OPTION TO
PURCHASE SHARES HEREUNDER IS EXERCISABLE ONLY BY HIM.


 


9.             DELIVERY.  AS PROMPTLY AS PRACTICABLE AFTER THE TERMINATION OF
EACH OFFERING, THE COMPANY SHALL ARRANGE THE DELIVERY TO EACH PARTICIPANT, AS
APPROPRIATE, OF A CERTIFICATE REPRESENTING THE SHARES PURCHASED UPON EXERCISE OF
HIS OPTION.  ANY CASH REMAINING TO THE CREDIT OF A PARTICIPANT’S ACCOUNT UNDER
THE PLAN AFTER A PURCHASE BY HIM OF SHARES AT THE TERMINATION OF EACH OFFERING
PERIOD, OR WHICH IS INSUFFICIENT TO PURCHASE A FULL SHARE OF COMMON STOCK OF THE
COMPANY, SHALL BE RETURNED TO SAID PARTICIPANT.


 


10.           WITHDRAWAL; TERMINATION OF EMPLOYMENT.


 


(A)          A PARTICIPANT MAY WITHDRAW ALL BUT NOT LESS THAN ALL THE PAYROLL
DEDUCTIONS CREDITED TO HIS ACCOUNT UNDER THE PLAN FOR ONE OR BOTH OFFERINGS AT
ANY TIME PRIOR TO THE END OF THE APPLICABLE OFFERING PERIOD BY GIVING WRITTEN
NOTICE TO THE COMPANY.  ALL OF THE PARTICIPANT’S PAYROLL DEDUCTIONS CREDITED TO
HIS ACCOUNT FOR THE OFFERING OR OFFERINGS FROM WHICH HE HAS WITHDRAWN WILL BE
PAID TO HIM PROMPTLY AFTER RECEIPT OF HIS NOTICE OF WITHDRAWAL AND HIS OPTION
FOR THE CURRENT PERIOD UNDER THE OFFERING OR OFFERINGS WILL BE AUTOMATICALLY
TERMINATED, AND NO FURTHER PAYROLL DEDUCTIONS FOR THE PURCHASE OF SHARES UNDER
THE OFFERING OR OFFERINGS WITHDRAWN FROM WILL BE MADE DURING THE APPLICABLE
OFFERING PERIOD.


 


(B)         UPON TERMINATION OF THE PARTICIPANT’S EMPLOYMENT PRIOR TO THE END OF
AN OFFERING PERIOD FOR ANY REASON, INCLUDING RETIREMENT OR DEATH, THE PAYROLL
DEDUCTIONS CREDITED TO HIS ACCOUNT WILL BE RETURNED TO HIM OR, IN THE CASE OF
HIS DEATH, TO THE PERSON OR PERSONS ENTITLED THERETO UNDER PARAGRAPH 14, AND HIS
OPTION WILL BE AUTOMATICALLY TERMINATED.


 


(C)          IN THE EVENT AN EMPLOYEE FAILS TO REMAIN IN THE CONTINUOUS EMPLOY
OF THE COMPANY FOR AT LEAST TWENTY (20) HOURS PER WEEK DURING THE OFFERING
PERIOD IN WHICH THE EMPLOYEE IS A PARTICIPANT, HE WILL BE DEEMED TO HAVE ELECTED
TO WITHDRAW FROM THE PLAN AND THE PAYROLL DEDUCTIONS CREDITED TO HIS ACCOUNT
WILL BE RETURNED TO HIM AND HIS OPTION TERMINATED.


 


(D)         A PARTICIPANT’S WITHDRAWAL FROM ONE OF THE TWO OFFERINGS WILL NOT
HAVE ANY EFFECT UPON HIS ELIGIBILITY TO PARTICIPATE IN THE OTHER OFFERING OR ANY
SUCCEEDING OFFERING OR IN ANY SIMILAR PLAN WHICH MAY HEREAFTER BE ADOPTED BY THE
COMPANY.


 


11.           INTEREST.  TO THE EXTENT THAT A PARTICIPANT’S PAYROLL DEDUCTIONS
EXCEED THAT AMOUNT REQUIRED TO PURCHASE SHARES SUBJECT TO OPTION AT THE END OF
AN OFFERING PERIOD, HE SHALL BE REFUNDED


 

3

--------------------------------------------------------------------------------



 


SUCH EXCESS AMOUNT WITH INTEREST ON SAID REFUNDABLE AMOUNT AT A NET RATE OF 3%. 
OTHERWISE, NO INTEREST SHALL ACCRUE ON THE PAYROLL DEDUCTIONS OF A PARTICIPANT
IN THE PLAN.


 


12.           STOCK.


 


(A)          THE MAXIMUM NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK WHICH
SHALL BE MADE AVAILABLE FOR SALE UNDER THE PLAN SHALL BE 6,325,000 SHARES,
SUBJECT TO ADJUSTMENT UPON CHANGES IN CAPITALIZATION OF THE COMPANY AS PROVIDED
IN PARAGRAPH 18.  THE SHARES TO BE SOLD TO PARTICIPANTS UNDER THE PLAN MAY, AT
THE ELECTION OF THE COMPANY, BE EITHER TREASURY SHARES OR SHARES AUTHORIZED BUT
UNISSUED.  IF THE TOTAL NUMBER OF SHARES WHICH WOULD OTHERWISE BE SUBJECT TO
OPTIONS GRANTED PURSUANT TO SECTION 7(A) HEREOF AT THE BEGINNING OF AN OFFERING
PERIOD EXCEEDS THE NUMBER OF SHARES THEN AVAILABLE UNDER THE PLAN (AFTER
DEDUCTION OF ALL SHARES FOR WHICH OPTIONS HAVE BEEN EXERCISED OR ARE THEN
OUTSTANDING), THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE SHARES
REMAINING AVAILABLE FOR OPTION GRANT IN AS UNIFORM A MANNER AS SHALL BE
PRACTICABLE AND AS IT SHALL DETERMINE TO BE EQUITABLE.  IN SUCH EVENT, THE
COMPANY SHALL GIVE WRITTEN NOTICE OF SUCH REDUCTION OF THE NUMBER OF SHARES
SUBJECT TO THE OPTION TO EACH EMPLOYEE AFFECTED THEREBY AND SHALL SIMILARLY
REDUCE THE RATE OF PAYROLL DEDUCTIONS, IF NECESSARY.


 


(B)         THE PARTICIPANT WILL HAVE NO INTEREST OR VOTING RIGHT IN SHARES
COVERED BY HIS OPTION UNTIL SUCH OPTION HAS BEEN EXERCISED.


 


(C)          SHARES TO BE DELIVERED TO A PARTICIPANT UNDER THE PLAN WILL BE
REGISTERED IN THE NAME OF THE PARTICIPANT OR IN THE NAME OF THE PARTICIPANT AND
HIS SPOUSE.


 


13.           ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE BOARD OF
DIRECTORS OF THE COMPANY OR A COMMITTEE APPOINTED BY THE BOARD.  THE
ADMINISTRATION, INTERPRETATION OR APPLICATION OF THE PLAN BY THE BOARD OR ITS
COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTICIPANTS.  MEMBERS
OF THE COMMITTEE WHO ARE ELIGIBLE EMPLOYEES ARE PERMITTED TO PARTICIPATE IN THE
PLAN.


 


14.           DESIGNATION OF BENEFICIARY.


 


(A)          A PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO
IS TO RECEIVE ANY SHARES AND CASH, IF ANY, FROM THE PARTICIPANT’S ACCOUNT UNDER
THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH SUBSEQUENT TO THE END OF THE
OFFERING PERIOD BUT PRIOR TO DELIVERY TO HIM OF SUCH SHARES AND CASH.  IN
ADDITION, A PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO IS
TO RECEIVE ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT
OF SUCH PARTICIPANT’S DEATH PRIOR TO THE END OF AN OFFERING PERIOD.


 


(B)         SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT AT
ANY TIME BY WRITTEN NOTICE.  IN THE EVENT OF THE DEATH OF A PARTICIPANT AND IN
THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED UNDER THE PLAN WHO IS LIVING AT
THE TIME OF SUCH PARTICIPANT’S DEATH, THE COMPANY SHALL DELIVER SUCH SHARES
AND/OR CASH TO THE EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF THE PARTICIPANT,
OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO THE KNOWLEDGE OF
THE COMPANY), THE COMPANY, IN ITS DISCRETION, MAY DELIVER SUCH SHARES AND/OR
CASH TO THE SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OR RELATIVES OF THE
PARTICIPANT, OR IF NO SPOUSE, DEPENDENT OR RELATIVE IS KNOWN TO THE COMPANY,
THEN TO SUCH OTHER PERSON AS THE COMPANY MAY DESIGNATE.


 

4

--------------------------------------------------------------------------------



 


15.           TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED A
PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE OF AN OPTION OR
TO RECEIVE SHARES UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF DESCENT AND
DISTRIBUTION OR AS PROVIDED IN PARAGRAPH 14 HEREOF) BY THE PARTICIPANT.  ANY
SUCH ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION SHALL BE
WITHOUT EFFECT, EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT AS AN ELECTION TO
WITHDRAW FUNDS IN ACCORDANCE WITH PARAGRAPH 10.


 


16.           USE OF FUNDS.  ALL PAYROLL DEDUCTIONS RECEIVED OR HELD BY THE
COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND
THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS.


 


17.           REPORTS.  INDIVIDUAL ACCOUNTS WILL BE MAINTAINED FOR EACH
PARTICIPANT IN THE PLAN.  STATEMENTS OF ACCOUNT WILL BE GIVEN TO PARTICIPATING
EMPLOYEES ANNUALLY PROMPTLY FOLLOWING THE STOCK PURCHASE DATE, WHICH STATEMENTS
WILL SET FORTH THE TOTAL AMOUNT OF PAYROLL DEDUCTIONS, THE AMOUNT APPLICABLE TO
EACH OF THE TWO OFFERINGS, THE PER SHARE PURCHASE PRICE, THE NUMBER OF SHARES
PURCHASED AND THE REMAINING CASH BALANCE, IF ANY.


 


18.           CHANGES IN CAPITALIZATION.  IF ANY OPTION UNDER THIS PLAN IS
EXERCISED SUBSEQUENT TO ANY STOCK DIVIDEND, STOCK SPLIT, SPIN-OFF,
RECAPITALIZATION, MERGER, CONSOLIDATION, EXCHANGE OF SHARES OR THE LIKE,
OCCURRING AFTER SUCH OPTION WAS GRANTED, AS A RESULT OF WHICH SHARES OF ANY
CLASS SHALL BE ISSUED IN RESPECT OF THE OUTSTANDING SHARES, OR SHARES SHALL BE
CHANGED INTO THE SAME, WHETHER A DIFFERENT NUMBER OF THE SAME OR ANOTHER CLASS
OR CLASSES, THE NUMBER OF SHARES TO WHICH SUCH OPTION SHALL BE APPLICABLE AND
THE OPTION PRICE FOR SUCH SHARES SHALL BE APPROPRIATELY ADJUSTED BY THE COMPANY.


 


19.           AMENDMENT OR TERMINATION.  THE BOARD OF DIRECTORS OF THE COMPANY
MAY AT ANY TIME TERMINATE OR AMEND THE PLAN.  NO SUCH TERMINATION CAN AFFECT
OPTIONS PREVIOUSLY GRANTED, NOR MAY AN AMENDMENT MAKE ANY CHANGE IN ANY OPTION
THERETOFORE GRANTED WHICH ADVERSELY AFFECTS THE RIGHTS OF ANY PARTICIPANT, NOR
MAY AN AMENDMENT BE MADE WITHOUT PRIOR APPROVAL OF THE SHAREHOLDERS OF THE
COMPANY IF SUCH AMENDMENT WOULD:


 


(A)          INCREASE THE NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE PLAN;


 


(B)         PERMIT PAYROLL DEDUCTIONS AT AN AGGREGATE RATE IN EXCESS OF TEN
PERCENT (10%) OF THE PARTICIPANT’S BASE SALARY;


 


(C)          CHANGE THE DESIGNATION OF THE EMPLOYEES (OR CLASS OF EMPLOYEES)
ELIGIBLE FOR PARTICIPATION IN THE PLAN; OR


 


(D)         MATERIALLY INCREASE THE BENEFITS WHICH MAY ACCRUE TO PARTICIPANTS
UNDER THE PLAN.


 


20.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS BY A PARTICIPANT TO
THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN WHEN RECEIVED IN THE FORM SPECIFIED BY THE COMPANY AT THE LOCATION OR
BY THE PERSON, DESIGNATED BY THE COMPANY FOR THE RECEIPT THEREOF.


 

5

--------------------------------------------------------------------------------